DETAILED ACTION
This Office action is in response to the election filed on May 31st, 2022.  Claims 1-14 are pending with claims 1-8 being directed to the elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0036521 (the ‘521 publication).
Regarding claim 1, the ‘521 publication discloses a method of mapping a surface of a heterogeneous sample comprising the steps of: a. Interacting a probe of a probe microscope with a region of the sample (‘interacting the probe tip with a surface of the sample,’ P 6); b. Illuminating the sample with a beam infrared radiation wherein the beam is modulated at a frequency fm (‘including the steps of illuminating a region of a sample with a tunable source of infrared radiation,’ P 6); c. Measuring a phase of oscillation of the probe while interacting with the sample region (‘By measuring the amplitude and phase of the change in oscillation amplitude of the probe relative to the change in force it can be determined whether the modulation frequency is centered on the contact resonant frequency or on the low or high side.’ P 49); d. Tuning the modulation frequency fm, based on the phase measurement (‘adjusting repeatedly a modulation frequency of the source of infrared radiation such that the modulation frequency substantially overlaps a resonant frequency of the cantilever probe’ P 6; wherein ‘Then the modulation frequency can be adjusted to center it on the contact resonant frequency or alternatively maintain some fixed position in terms of the amplitude and phase relationship.’ P 49); e. Measuring a probe response to infrared radiation incident on the region of the sample (‘and measuring a probe response resulting from absorption of infrared radiation by the sample.’ P 6).
Regarding claim 3, the ‘521 publication discloses the method of claim 1 wherein the frequency fm, substantially corresponds to a resonance of the probe (‘adjusting repeatedly a modulation frequency of the source of infrared radiation such that the modulation frequency substantially overlaps a resonant frequency of the cantilever probe’ P 6).
Regarding claim 7, the ‘521 publication discloses the method of claim 1 further comprising the step of making a map of the distribution of at least one material component in the sample (‘At this point several useful outputs can be created including absorption spectra (222), absorption profiles (226), and 2D maps (228) of IR absorption, chemical composition, contact resonance frequency, damping, stiffness and other properties.’ P 34).
Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0036521 (the ‘521 publication).
Regarding claim 4, the ‘521 publication discloses the claimed invention except for a phase locked loop is used to adjust the modulation frequency fm based on the phase measurement.  However, the ‘521 publication acknowledges that such a method is known in the prior art (‘Other common techniques include using a phase locked loop to constantly adjust the frequency of modulation to maintain a specific phase relation between the modulation and the response.’ P 27).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use a phase locked loop to simplify the method.
Allowable Subject Matter
Claims 2, 5-6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 5-6, the prior art of record does not disclose the method of claim 1 wherein the probe is oscillated at a frequency f1 and the probe response is measured at a sideband frequency between fm and f1.  The closest prior arts of record are US 2013/0036521 (the ‘521 publication) and US 2012/0204296 (the ‘296 publication).
The ‘521 publication discloses the method of claim 1 (see above) but does not disclose oscillating the probe at another frequency.  The ‘296 publication discloses a method of mapping a surface of a sample that includes interacting a probe with the sample, illuminating the sample with a beam of infrared illumination modulated at a frequency fm, oscillating the probe at frequency f1, and measuring the probe response to infrared radiation incident on the sample at a sideband frequency (P 10 especially).  The ‘296 publication does not disclose Tuning the modulation frequency fm, based on the phase measurement.  There is no obvious reason to combine these arts in a manner that would result in the claimed invention.
Regarding claim 8, the prior art of record does not disclose the method of claim 7 wherein the map has a spatial resolution of less than 10 nm.  The closest prior arts of record are US 2013/0036521 (the ‘521 publication) and US 2012/0204296 (the ‘296 publication), and US 2013/0134310 (Furstenberg et al.).
The ‘521 publication discloses the method of claim 1 (see above) but does not disclose a spatial resolution of less than 10 nm.  The ‘521 publication does not clearly state the resolution, but both the ‘296 publication and Furstenberg et al. disclose that spatial resolutions of less than 10 nm are not possible with standard AFM-IR as found in the ‘521 publication (The ‘296 publication ‘As described above the conventional PTIR technique has limited spatial resolution due to non-local sources of forces felt by the cantilever. In the current invention, the heterodyne force component at frequency f2+n*fm appears only in the presence of a nonlinear tip-sample interaction. … Thus when the cantilever oscillation is measured at frequency f2+n*fm it is only sensitive to near-field tip-sample forces and highly attenuates nonlocal forces from the sources described above. This has enabled the improvement of spatial resolution from the scale of 100 s of nanometers to around 10 nm as illustrated in FIG. 7.’ P 28 and Furstenberg et al., ‘In order to further increase the spatial resolution of the sample, a focused electron or ion beam can be employed to heat a test sample. … providing a path to increase the spatial resolution to 1 nm from 10 nm-100 nm claimed by AFM-(tip) based nanoscopy techniques.’ P 45).  Though both these documents suggest methods to overcome this limitation, these methods are not within the bounds of the claimed method, which requires an IR source and phase-based modulation.  The fact that these documents require specific differences to reach the required resolution suggests that the prior art does not make reaching this resolution obvious with the stated method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881